Dismissal and Opinion Filed October 16, 2013




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01173-CV

                         IN THE INTEREST OF J.D.R., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 97-12187

                            MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Myers
                                  Opinion by Justice Francis

       This is an appeal from the trial court’s July 17, 2013 child support order. Because no

timely motion for new trial was filed, the notice of appeal was due August 16, 2013 or, with a

timely extension motion, September 3, 2013. See TEX. RS. APP. P. 4.1(a), 26. Mother filed her

notice of appeal on August 21, 2013, within the extension period but without an extension

motion. By letter dated September 19, 2013, we directed Mother to file, within ten days, a

motion to extend time to file the notice of appeal. See id. 10.5(b), 26.3(b); Verburgt v. Dorner,

959 S.W.2d 615 (Tex. 1997). Because our jurisdiction is invoked upon the timely filing of a

notice of appeal, we cautioned Mother that failure to comply would result in dismissal of her

appeal without further notice. See TEX. RS. APP. P. 25.1, 42.3(a); Garza v. Hibernia Nat’l Bank,

227 S.W.3d 233, 233 (Tex. App.—Houston [1st Dist.] 2007, no pet.). To date, Mother has not
responded or otherwise communicated with the Court. Accordingly, we dismiss the appeal. See

TEX. R. APP. P. 42.3(a).



                                                 /Molly Francis/
                                                 MOLLY FRANCIS
131173F.P05                                      JUSTICE




                                           –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF J.D.R., A CHILD                 On Appeal from the 256th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-01173-CV                                 Trial Court Cause No. 97-12187.
                                                   Opinion delivered by Justice Francis.
                                                   Justices FitzGerald and Myers participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Jabari T. Robinson recover his costs, if any, of this appeal
from appellant Starchild Neal.


Judgment entered this 16th day of October, 2013.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –3–